DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected for the recitation of “said first proximal end having outer surfaces”  in lines 3-4.  It is unclear how the proximal end can have more than one outer surface as implied by the claim.  In the interest incompact prosecution the claim will be interpreted as if it recited “said first proximal end having an outer surface.”  
Claims 7-10 are rejected for depending upon an indefinite claim.
Claim 8 recites the limitation "said proximal first collet nut" and “said proximal first collet” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maimon et al (US Patent Pub. 20130152659A1).
Maimon discloses a surgical graft compression system (system and method for crimping a prosthetic valve).  Specifically in regards to claim 6, Maimon discloses a compression chamber (40) having an elongate hollow shaft body (body of 40), said hollow shaft body having a first proximal end (end with 42) and a second distal end (end with 44), said first proximal end (end with 42) having an outer surface on which threaded surfaces (42) are formed (Fig. 5; and Para. [0024]).  A collet nut (80,70) configured to threadedly fasten to said first proximal end (end of 40 with 42) of said elongate hollow shaft body; and a collet (20) configured for insertion into said collet nut (80,70) (As can be seen in Fig. 5-6, the system comprises a knob 70 which has a pusher 70 threaded there into, a housing 40, and a collet 20.  As shown in Fig. 8-10, the collet 20 is meant to be inserted into housing 40 which has knob 80 and pusher 70 threaded onto an end of the housing 40, and as the knob is rotated over the housing the knob and pusher are moved towards the flanged end of the housing thereby compressing the collet within the housing.) (Fig. 5-6 and 8-10; and Para. [0022]-[0024], [0026]-[0027], [0029], [0033]-[0037]). Maimon also discloses a hollow tube (12) having a lumen (lumen through which 14 passes) with a compressible diameter, said hollow tube (12) being configured for removable insertion into said collet (20) and said compression chamber (40) (Fig. 5-6 and 8-10; and Para. [0017]-[0018], [0022] and [0032]-[0033]).
In regards to claim 7, Maimon discloses wherein said collet nut (80,70) includes an internal collar protrusion (72) that is configured to engage a collar slot (34) formed on an outer surface of said collet (20) (Fig. 5-6 and 9-10; and Para. [0026]-[0027]).
In regards to claim 8, Maimon discloses wherein the counterclockwise rotation of said proximal first collet nut (80,70) causes an inner collet lumen (lumen into which 12 is inserted) of said proximal first collet (20) to have decreased diameter (Fig. 8-10; and Para. [0033]-[0037]).
In regards to claim 9, Maimon discloses further comprising a first semi-circular upper bracket (100) fastened to a second semi-circular lower bracket (100), wherein at least a portion of said compression chamber (40) is secured within said first semi-circular upper bracket (100) and said second semi-circular lower bracket (100) (Maimon discloses wherein a pair of clamping jaws 100 are pivotable about the flared end 44 of the housing 40.) (Fig. 5 and 8-13; and Para. [0031]-[0032] and [0037]).
In regards to claim 10, Maimon discloses wherein said second semi-circular lower bracket (100) is mounted to a board (The lower jaw 100 is mounted to stop 60 which has a flat lower surface by means of screw 62.) (Fig. 5; Para. [0025] and [0030]-[0031]).

Allowable Subject Matter
Claims 1-5 are allowed.  The closest art of record being Maimon (see above) which discloses a crimping device comprising a chamber, a collet, a collet nut however, the system discloses does not recite a second collet and collet nut pair. Therefore, those claims have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775